              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:20-cr-00068-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                           ORDER
                                )
ERIC CHARLES BUTLER,            )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss Indictment as to the Named Defendant [Doc. 9].

     For the reasons stated in the Government’s Motion, and for cause

shown,

     IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss Indictment as to the Named Defendant [Doc. 9] is GRANTED, and

the Bill of Indictment in the above-captioned case only, is hereby

DISMISSED.

     IT IS SO ORDERED.
                                Signed: December 16, 2020




     Case 1:20-cr-00068-MR-WCM Document 10 Filed 12/16/20 Page 1 of 1
